JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant, which included a motion to appoint counsel, and the appendix. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(3). It te ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is FURTHER ORDERED AND ADJUDGED that the district court order filed July 19, 2017 be affirmed. The district court correctly held that it has no authority to order the Clerk of the Supreme Court to take any action. See In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam). Though appellant now claims entitlement to damages, the Clerk enjoys immunity for actions taken as part of the judicial function. See Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C. Cir. 1993) (per curiam). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.